Citation Nr: 1034043	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1952 to April 1954.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained an injury in service that caused back 
pain in service.  

2.  Current VA clinical records establish that the Veteran does 
not manifest disability of the back.

3.  Lay evidence that the Veteran has experienced chronic back 
pain since his service discharge in 1954, even if assumed 
credible, does not establish that the Veteran has current 
disability of the back or establish that back pain currently 
experienced is due to an injury incurred in service in 1954.


CONCLUSION OF LAW

The criteria for an award of service connection for a back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection 
for back disability.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VA satisfied its duty to notify the Veteran of the requirements 
for substantiating a claim for service connection by means of a 
letter issued in September 2008.  The September 2008 notice also 
provided information concerning the criteria governing assignment 
of an evaluation and the effective date that could be assigned, 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In October 2008, the RO notified the Veteran that his service 
treatment records had apparently been lost in a fire at the 
National Personnel Records Center (NPRC).  The letter informed 
the Veteran about the process for attempting to locate records of 
his medical treatment in service.  

The record establishes that the Veteran has had a full and fair 
opportunity to participate in the adjudication of his claims.  
Moreover, the statement submitted by the Veteran in April 2009 
and the statements provided by his buddy and his wife establish 
that he received notice of each element required to substantiate 
the claims for service connection.  The Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.  

Duty to assist

A DD Form 214, the report of the Veteran's service separation, is 
associated with the claims file.  The only other official record 
regarding the Veteran's service which is associated with his 
claims folder is a separation examination apparently conducted in 
April 1954, the month of the Veteran's discharge.  The Veteran's 
service treatment records were requested, but have not been 
located by NPRC.  NPRC advised the RO that, if records for the 
Veteran were stored at NPRC, those records were apparently lost 
in a fire at that facility.  The RO provided the Veteran with NA 
Form 13055 so that the Veteran could supply any information which 
might be used to reconstruct his records.  An attempt to 
reconstruct records for the Veteran was unsuccessful.  

The Veteran has not indicated that he has applied for or is 
receiving Social Security Administration (SSA) benefits based on 
disability.  The Veteran, who is past 75 years of age, is 
retired, and has not indicated that receives SSA benefits other 
than as based on his age.  The Veteran has submitted private 
clinical records.  

The Veteran identified several private providers of medical care.  
Each identified provider was contacted.  However, no records 
prior to 2006 were located, because providers the Veteran 
identified as having treated him prior to 2006 indicated that the 
records were no longer available.  Attempts to obtain those 
records are documented in the claim file.

When STRs are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the RO has verified 
that the Veteran's STRs are unavailable.  Under these 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain its 
decision . . . ."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In light of this heightened duty, the Board notes that no VA 
examination specific to this claim has been provided.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, in this case, 
current VA clinical records establish that the Veteran has no 
objective manifestation of back disability, and all evidence of 
record is consistent with those VA clinical records.  Therefore, 
examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon, 
supra.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims addressed in the Decision portion of 
this adjudication that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307, and the Veteran presently has the 
same condition.   There is a presumption applicable for service 
connection for hearing loss and for tinnitus, if manifested 
within the specified period.  

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.   38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310.   The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.   Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).

Facts

As part of the information provided for purposes of 
reconstructing his military clinical and medical records, the 
Veteran indicated that he had been treated in service for pain, 
including back pain.  A January 2009 statement submitted by a 
former fellow service member, DG, states that DG observed that 
the Veteran sustained an injury to his back and shoulder and that 
the Veteran complained of back pain in service.  

Because the Veteran's service treatment records have not been 
located, the Board assumes for purposes of this claim that the 
Veteran sustained an injury which resulted in back pain, among 
other symptoms.   

Private treatment records from several physicians dated in 2006, 
2007, and 2008 disclose that the Veteran sought treatment for a 
right shoulder disorder and other disorders.  However, there is 
no notation that the Veteran reported complaints of back pain to 
these providers.  The private clinical records obtained are also 
devoid of evidence that the Veteran reported a history of back 
pain or treatment for back pain.  The private clinical records 
dated from 2006 through 2008 disclose no diagnosis of a back 
disorder or report of a past diagnosis of a back disorder, and 
there is no evidence that any provider ordered radiologic or 
other evaluation of the Veteran's back.  This evidence 
establishes that the Veteran did not manifest back pain 
chronically or continuously during this period.

VA clinical records dated from 2008 through 2010 are associated 
with the claims file.  These clinical records include no notation 
that the Veteran reported complaints of back pain to VA 
providers.  The VA clinical records obtained are also devoid of 
evidence that the Veteran reported a history of back pain or 
treatment for back pain.  

In April 2009, the Veteran requested orthopedic evaluation.  The 
examiner noted that the Veteran had osteoarthritis of the right 
shoulder, with crepitus and pain on motion.  The examiner noted 
the Veteran's actual range of abduction of the right shoulder, 
noting that the limitation caused pain.  

In contrast, the examiner stated that the Veteran had full range 
of motion of the back without point tenderness.  The provider 
assigned a diagnosis for a right shoulder disorder, and assigned 
diagnoses pertaining to additional disorders, but did not assign 
a diagnosis of a back disorder.  Because the examiner's report 
includes specific range of motion and specific reference to pain 
on motion when reporting about the Veteran's right shoulder, the 
report is particularly persuasive evidence that the Veteran had 
full range of motion of the spine and had no pain on motion of 
the spine.  

No VA provider who treated the Veteran after April 2009 assigned 
a diagnosis of a back disorder, treated the Veteran for a back 
disorder, or noted complaints of back pain.  

This evidence suggests that the Veteran has not reported back 
pain during the period from 2006 through January 2010.  The 
evidence overwhelmingly reflects that, if the Veteran has 
reported back pain, no provider has attributed the reported pain 
to a back disorder or any history of a back disorder or back 
pain.  There is no evidence that the Veteran has sought 
evaluation of his back since service, and no provider has 
recommended that radiologic examination of the Veteran's back be 
undertaken during the pendency of this appeal.  Most importantly, 
though, the evidence from 2006 through January 2010, especially 
the report of the April 2009 request by the Veteran for 
orthopedic examination, establishes that the Veteran does not 
manifest any sign or symptoms of a back disorder on objective 
examination.   

The Veteran reports that he injured his back in service and had 
back pain in service.  The Board assumes that this report is 
accurate, since no service treatment records for the Veteran have 
been located.  However, service connection is not authorized 
simply because a Veteran sustained an injury in service.  Service 
connection is authorized only where the injury sustained in 
service results in a current disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  

The evidence of record from 2006 through 2010 casts some doubt on 
the Veteran's contention that he has experienced back pain 
chronically and continuously since his service, since the 
evidence appears to demonstrate that the Veteran did not complain 
of back pain to any provider during a period of several years.  
Moreover, during that period the Veteran was seen by several 
providers who were treating him for orthopedic disorders.  The 
circumstances demonstrated by the medical evidence are such that 
it would be expected that the Veteran would report back pain if 
he were experiencing that symptom.  

However, the board notes, as reiterated in the Remand, below, 
that VA clinical records are available, beginning at least from 
2003, and those clinical records are not associated with the 
claims file.  The Board assumes that those records, if obtained, 
would support the Veteran's contention that he continued to 
experience back pain following his service.  However, the record 
establishes no diagnosis of a back disorder was assigned by VA, 
since list of disorders for which VA rendered treatment does not 
include a back disorder or a history of a back disorder.  

In any event, if a back disorder was treated by any provider 
prior to April 2009, that back disorder was resolved.  There is 
no objective evidence that the Veteran manifested a current back 
disorder in April 2009, and there is no objective medical 
evidence of manifestation of a back disorder since that date.  VA 
does not generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.").  

Moreover, even if the Veteran's subjective complaints of chronic 
back pain are considered credible, the Veteran, as a lay 
individual, is not competent to determine the cause of back pain.  
The Veteran cannot see the muscles and bones of his spinal 
column.  He is not competent to establish that the cause of back 
pain he experiences currently is the same injury that caused back 
pain in 1954, more than 50 years ago, since the cause of the 
current back pain is not observable by a lay person.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this 
case, none of these circumstances are present, since the cause of 
back pain following the Veteran's injury in service was not 
observable, the Veteran is not reporting a contemporaneous 
medical diagnosis, and he is not describing a disorder which has 
been diagnosed by a medical provider.  

In this case, the Veteran himself does not contend that he has 
any manifestation of a back disorder other than back pain.  He 
has not identified any manifestation of a back disorder other 
than pain.  Stated another way, the features or symptoms of a 
back disorder are not within the personal knowledge and 
observations of the Veteran in this case.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The only evidence favorable to the Veteran's claim that he has a 
back disorder is lay evidence submitted in statements by the 
Veteran and by his spouse.  Both the Veteran and his spouse have 
expressed their beliefs that the Veteran has manifested back pain 
chronically and continuously since service.  However, the record 
reflects that the Veteran held employment in manual labor type 
jobs for many years after his service discharge, including 
employment as a janitor, in hotel work, and as a park attendant.  
The evidence that the Veteran maintained substantial gainful 
employment in manual labor following his service discharge in 
1954 until he qualified for Social Security retirement benefits 
based on his age is significant evidence which is unfavorable to 
the Veteran's claim that he had a chronic back disorder beginning 
at the time of his service discharge in 1954 or soon thereafter.  

The clinical evidence is overwhelmingly unfavorable to the claim.  
The preponderance of the evidence is unfavorable to the claim, so 
provisions regarding reasonable doubt are not applicable.  The 
claim must be denied.  


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

The February 2010 statement of the case (SOC) states that the RO 
reviewed VA clinical records beginning in 2003, but VA clinical 
records prior to 2008 are not associated with the claims file.  
VA and private clinical records dated from 2006 which are 
associated with the claims file reflect that the Veteran reported 
and was treated for a chronic right shoulder disorder, a headache 
disorder, and right and left knee disorders.  Additional 
development is required, to include associating the available VA 
clinical records with the claims file.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain VA clinical records prior to 2008 and 
associate relevant clinical records with the claims 
file.

2.  Obtain VA clinical records from February 2010 to 
the present with the VA claims file.  

3.  Ask the Veteran to identify or provide any VA or 
non-VA clinical records dated prior to 2006 which 
might be available regarding the claimed disorders.  
The Veteran should be advised that such alternative 
records as physical examinations for education 
purposes, student health records, employer statements, 
employment medical examinations, history or physical 
examinations in connection with hospital admissions, 
insurance examination reports, and the like, are 
particularly persuasive.  In particular, the Board 
notes that the claims file references hospital records 
prior to 2006 which might be available.  These records 
are referenced in private treatment records reporting 
coronary artery bypass surgery in 2004.

4.  After the development directed above is conducted, 
the agency of original jurisdiction should determine 
whether VA examination is required as to any claimed 
disorder, and should afford the Veteran any 
examination necessary.  Any additional development 
suggested by the evidence obtained during this Remand 
should be conducted.

5.  When all directed development has been conducted 
readjudication should be completed.  If such action 
does not resolve the appeal, a supplemental statement 
of the case should be issued to the appellant and her 
representative.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


